ACCEPTED
                                                                                03-15-00186-CV
                                                                                       4905147
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           4/15/2015 4:15:07 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                          No. 03-15-00186-CV

                    In the Court of Appeals 3rd COURT   FILED IN
                                                             OF APPEALS
                                                    AUSTIN, TEXAS
                 for the Third Judicial District 4/15/2015 4:15:07 PM
                         Austin, Texas             JEFFREY D. KYLE
                                                              Clerk


  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
        TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE
                        STATE OF TEXAS,
                                        Appellants,
                                   v.

                STATEWIDE MATERIALS TRANSPORT, LTD.,
                                        Appellee.


                         On Appeal from the
         250th Judicial District Court of Travis County, Texas


             UNOPPOSED FIRST MOTION TO EXTEND TIME
                   TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellants move to extend the time to file their Appellants’ Brief

pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

                                    I.

     The Appellants’ Brief is currently due April 27, 2015. Appellants

seek a 30-day extension, creating a new deadline of May 27, 2015. This

is Appellants’ first request, and Appellee does not oppose the extension.
                                    II.

     The extension is not sought for delay, and no party will be

prejudiced if it is granted. Appellants request this extension because

undersigned counsel and the Solicitor General’s Office are new to this

case at the appellate level, and undersigned counsel has substantial

litigation commitments in other cases, including: preparing the appellees’

brief due April 17, 2015, in the U.S. Court of Appeals for the Fifth Circuit

in Bach v. Texas State University et al., No. 14-51081; and preparing the

reply brief on the merits due April 28, 2015, in the Texas Supreme Court

in The University of Texas at El Paso v. Ochoa, No. 13-0982. The

additional time requested will permit counsel to fully analyze the record

and relevant law in order to prepare thorough briefing, which would aid

the Court in its consideration of this appeal.

                                    III.

     Appellants respectfully request that the Court grant a 30-day

extension for filing their brief, creating a new deadline of May 27, 2015.




                                     2
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

/s/ Douglas D. Geyser
DOUGLAS D. GEYSER
Assistant Solicitor General
State Bar No. 24059817

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-2540
Fax: (512) 474-2697
douglas.geyser@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS




       3
                     CERTIFICATE OF CONFERENCE

     I certify that on April 15, 2015, I conferred with counsel for Appellee

regarding this motion, and counsel advised that Appellee does not oppose

the motion.


                                  /s/ Douglas D. Geyser
                                  Douglas D. Geyser
                                  Counsel for Appellants

                       CERTIFICATE OF SERVICE

     On April 15, 2015, this motion was served via File & ServeXpress

and/or e-mail on:

Amanda G. Taylor
James F. Martens
Danielle V. Ahlrich
MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
301 Congress Ave., Suite 1950
Austin, Texas 78701
[Tel] (512) 542-9898
ataylor@textaxlaw.com

COUNSEL FOR APPELLEE

                            /s/ Douglas D. Geyser
                            Douglas D. Geyser
                            Counsel for Appellants




                                    4